                        Case 2:20-cv-01845-JCM-BNW Document 16
                                                            15 Filed 10/30/20
                                                                     10/27/20 Page 1 of 4




                    1 Jeffrey D. Olster
                      Nevada Bar No. 8864
                    2 Jeff.Olster@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 Tel: (702) 893-3383
                      Fax: (702) 893-3789
                    5
                      Attorneys for Defendants
                    6 AMTRUST NORTH AMERICA, INC. and
                      SECURITY NATIONAL INSURANCE COMPANY
                    7

                    8                                    UNITED STATES DISTRICT COURT
                    9                                        DISTRICT OF NEVADA
                   10
                      WFTLV01, LLC, a Nevada limited liability            Case No. 2:20-cv-01845-JCM-BNW
                   11 company; WFTLV02, LLC, a Nevada limited
                      liability company; WFTLV03, LLC, a Nevada           STIPULATION AND ORDER TO
                   12 limited liability company; WFTLV04, LLC, a          EXTEND TIME TO RESPOND TO
                      Nevada limited liability company; and               COMPLAINT
                   13 WFTLV05, LLC, a Nevada limited liability
                      company,                                            [Second Request]
                   14
                                       Plaintiffs,
                   15
                               vs.
                   16
                      AMTRUST NORTH AMERICA, INC., a
                   17 Delaware corporation; SECURITY
                      NATIONAL INSURANCE COMPANY, a
                   18 Delaware corporation

                   19
                                           Defendants.
                   20

                   21

                   22            IT IS STIPULATED by and between all Plaintiffs and all Defendants, through their
                   23 respective counsel, and pursuant to LR IA 6-1 and LR 7-1, that the time for Defendants to respond

                   24 to Plaintiffs’ Complaint (ECF No. 1-2) may be extended one additional week, to November 6,

                   25 2020. The parties agree and respectfully submit that good cause exists for this stipulation based on

                   26 the following:

                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4822-8703-6880.1
                        Case 2:20-cv-01845-JCM-BNW Document 16
                                                            15 Filed 10/30/20
                                                                     10/27/20 Page 2 of 4




                    1            1.        Plaintiffs filed their Complaint in Clark County District Court on August 17, 2020.

                    2 (ECF No. 1-2).

                    3            2.        Defendant AmTrust North America, Inc. (“AmTrust”) was served through its

                    4 registered agent on September 2, 2020. (ECF No. 1-3).

                    5            3.        On September 16, 2020, defense counsel advised Plaintiffs’ counsel of their

                    6 representation. Since that time, the parties have been actively working to informally resolve

                    7 various proper party and pleading issues, as further detailed below, in order to narrow the issues in

                    8 this litigation and reduce the necessity of motion work relating to these issues. To facilitate this
                    9 dialogue, Plaintiffs agreed to provide Amtrust and defendant Security National Insurance

                   10 Company (“Security National”) with an extension to October 21, 2020 to respond to the

                   11 Complaint (though Security National had not yet been served).

                   12            4.        On September 22, 2020, defense counsel conferred with Plaintiffs’ counsel about

                   13 dismissing AmTrust without prejudice from the action because AmTrust did not issue the subject

                   14 insurance policy.

                   15            5.        On September 30, 2020, Security National was served through the Nevada Division

                   16 of Insurance. Pursuant to this service, Security National has 30 days, or until October 30, 2020, to

                   17 respond to Plaintiffs’ Complaint.

                   18            6.        Defendants filed their Notice of Removal of Action on October 2, 2020. (ECF No.

                   19 1).

                   20            7.        On October 6, 2020, in the interest of facilitating the continuing discussions about

                   21 the proper parties to the case, and to provide defense counsel with additional time to confer with

                   22 Defendants regarding the subject claim, the parties filed their Stipulation and Order to Extend

                   23 Time to Respond to Complaint (the “First Stipulation to Extend”). (ECF No. 7).

                   24            8.        Pursuant to the parties’ continuing discussions, Plaintiffs agreed to dismiss

                   25 AmTrust without prejudice, subject to defense counsel’s agreement to accept service of a

                   26 subpoena, should it become necessary. These terms are memorialized in the parties’ Stipulation

                   27 and Order to Dismiss Defendant AmTrust North America, Inc. Without Prejudice. (ECF No. 11).
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4822-8703-6880.1                                    2
                        Case 2:20-cv-01845-JCM-BNW Document 16
                                                            15 Filed 10/30/20
                                                                     10/27/20 Page 3 of 4




                    1            9.        On October 14, 2020, the court issued a minute order in chambers denying the

                    2 parties’ First Stipulation to Extend because the parties did not set forth good cause for the

                    3 extension as required by LR IA 6-1. (ECF No. 9).

                    4            10.       The parties remain engaged in further discussions regarding the proper parties to

                    5 the case. Specifically, the parties are conferring as to whether plaintiffs WFTLV02, LLC,

                    6 WFTLV03, LLC, WFTLV04, LLC and WFTLV05, LLC may be dismissed. This dialogue

                    7 remains ongoing. Accordingly, good cause exists for the parties’ stipulation to permit additional

                    8 time to continue this dialogue, with the goal of either eliminating additional parties from the case
                    9 and/or narrowing the issues in dispute.

                   10            11.       The prior stipulated response date, October 30, 2020, was the actual response date

                   11 for the only remaining Defendant, Security National, based on formal service through the Nevada

                   12 Division of Insurance (as detailed in Paragraph 5 above).

                   13            12.       On October 20, 2020, the court issued its order granting the parties’ Amended

                   14 Stipulation and Order to Extend Time to Respond to Complaint (First Request). (ECF No. 14).

                   15            13.       The parties continue to meet and confer regarding the proper parties to the case

                   16 with the goal of narrowing the parties and issues prior to Security Nationals’ response to the

                   17 Complaint. To facilitate these ongoing discussions, Plaintiffs have agreed to provide Security

                   18 National with an additional one-week extension, to November 6, 2020, to respond to the

                   19 Complaint.

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4822-8703-6880.1                                    3
                        Case 2:20-cv-01845-JCM-BNW Document 16
                                                            15 Filed 10/30/20
                                                                     10/27/20 Page 4 of 4




                    1            14.       The parties further agree that this stipulated extension of time does not operate as

                    2 any admission or waiver of any claim or defense by Plaintiffs or Defendants.

                    3
                        DATED this 27th day of October, 2020.                   DATED this 27th day of October, 2020.
                    4

                    5 KENNEDY & COUVILLIER, PLLC                                LEWIS BRISBOIS BISGAARD & SMITH
                                                                                LLP
                    6

                    7 /s/ Maximiliano D. Couvillier                             /s/ Jeffrey D. Olster
                      Todd E. Kennedy                                           Jeffrey D. Olster
                    8
                      Nevada Bar No. 6014                                       Nevada Bar No. 8864
                    9 Maximiliano D. Couvillier III                             6385 S. Rainbow Boulevard, Suite 600
                      Nevada Bar No. 7661                                       Las Vegas, Nevada 89118
                   10 3271 E. Warm Springs Road                                 Attorneys for Defendants
                      Las Vegas, Nevada 89120
                   11 Attorneys for Plaintiffs

                   12

                   13
                           IT IS SO ORDERED
                   14
                           DATED: 4:23 pm, October 30, 2020
                   15                                                   ORDER
                   16         IT IS SO ORDERED.
                   17      BRENDA WEKSLER
                           UNITED STATES MAGISTRATE JUDGE
                   18
                                                                        UNITED STATES MAGISTRATE JUDGE
                   19

                   20                                                   Dated: __________________________
                   21

                   22

                   23

                   24

                   25

                   26

                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4822-8703-6880.1                                    4
